                  Case 20-12053-BLS          Doc 101      Filed 10/30/20       Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                        ) Chapter 11
                                              )
SECURITY FIRST CORP., 1                       ) Case No. 20-12053 (BLS)
                                              )
                  Debtor.                     ) Related Docket Nos. 86 and 96


         NOTICE OF (I) ENTRY OF CONFIRMATION ORDER; (II) OCCURRENCE
           OF PLAN EFFECTIVE DATE; AND (III) DEADLINE FOR FILING (A)
        REQUESTS FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS; (B)
             PROFESSIONAL FEE APPLICATIONS; AND (C) CLAIMS FOR
                DAMAGES RELATING TO EXECUTORY CONTRACTS
            AND UNEXPIRED LEASES REJECTED PURSUANT TO THE PLAN

          PLEASE TAKE NOTICE of the following:

          1.      Confirmation of Plan: On October 16, 2020, the United States Bankruptcy Court

for the District of Delaware entered its Findings of Fact, Conclusions of Law and Order (the

“Confirmation Order”) [Docket No. 96] confirming the First Amended Pre-Packaged Plan of

Reorganization of Security First Corp. Dated as of October 13, 2020 (the “Plan”) [Docket No.

86]. 2 Copies of the Plan, the Confirmation Order and all exhibits thereto may be obtained by

contacting Debtor’s counsel at the address, email address, and/or phone number listed below.

          2.      Occurrence of Effective Date: The Plan became effective as of October 30, 2020

(the “Effective Date”). On the Effective Date, among other things, all Estate Property other than

the Distribution Trust Assets vested in the Reorganized Debtor free and clear of all Liens, Claims,

interests, and encumbrances of any kind, except as otherwise provided in the Plan. Except as

otherwise expressly provided by the Plan or the Confirmation Order, upon the Effective Date, the

Debtor and its estate will be deemed discharged and released under and to the fullest extent

provided under section 1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code

1
 The Debtor’s last four digits of its U.S. federal tax identification number are 6286. The address for the
Debtor’s headquarters is 27762 Antonio Parkway, Suite L1 #442 Ladera Ranch, CA 92694, although the
Debtor no longer maintains a physical office.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
               Case 20-12053-BLS             Doc 101   Filed 10/30/20    Page 2 of 4


from any and all Claims and Interests of any kind or nature whatsoever, including, but not limited

to, demands and liabilities that arose before the Confirmation Date, and all debts of the kind

specified in section 502(g), 502(h), or 502(i) of the Bankruptcy Code.

        3.      Indemnification;    Releases;    Exculpation;   Injunction.   The   indemnification

provisions in Section 8.6 and the exculpation, releases, and injunction provisions in Article XI of

the Plan are now in full force and effect.

        4.      Deadline to File Requests for Payment of Administrative Expense Claims.

Pursuant to Section 4.1 of the Plan, the deadline for Holders of Administrative Expense Claims to

file Requests for Payment of Administrative Expense Claims is December 1, 2020, which is at

least thirty (30) days after service of this Notice. To be timely, such Requests for Payment of

Administrative Expense Claims must be received by such deadline by the Clerk of the

Bankruptcy Court, 824 Market Street, 3rd Floor, Wilmington, DE 19801.

        5.      Deadline to File Professional Fee Applications: Pursuant to Section 4.2 of the

Plan, the deadline for Professionals or other entities seeking an award from the Bankruptcy Court

for compensation for services rendered and/or reimbursement of expenses through and including

the Effective Date under Sections 503(b)(2), 503(b)(3), 503(b)(4) or 503(b)(5) of the Bankruptcy

Code to file final applications for compensation for services rendered and reimbursement of

expenses is December 1, 2020, which is at least thirty (30) days after service of this Notice.

        6.      Deadline for Filing Claims Relating to Executory Contracts and Unexpired Leases

Rejected Pursuant to the Plan. Pursuant to Section 8.5 of the Plan, the Deadline to file proofs of

claims for damages arising from the rejection of an Executory Contract or Unexpired Lease

rejected pursuant to the Plan is December 1, 2020, which is at least thirty (30) days after service

of this Notice. To be timely, such proof of claim must be received by such deadline by the

Clerk of the Bankruptcy Court, 824 Market Street, 3rd Floor, Wilmington, DE 19801. A proof

                                                   2
               Case 20-12053-BLS          Doc 101         Filed 10/30/20      Page 3 of 4


of   claim   form    may     be   obtained    free       of   charge   from    the   following   website

https://www.uscourts.gov/forms/bankruptcy-forms/proof-claim-0, or by requesting the same

from the attorneys listed at the end of this notice. Absent order of the Bankruptcy Court to the

contrary, Holders of Claims not timely filed pursuant to Section 8.5 of the Plan will not be

entitled to any distribution under the Plan on account of such Claims. 3 All executory contracts

and unexpired leases not previously assumed or identified in the Notice to Counterparty to

Executory Contract that May be Assumed and Assigned to the Distribution Trust in Connection

with Confirmation of the Debtor’s Plan of Reorganization filed on October 6, 2020 [Docket No.

82] and the Supplemental Notice to Counterparty to Executory Contract that the Debtor Intends

to Assume in Connection with Confirmation of the Debtor’s Plan of Reorganization filed on

October 27, 2020 [Docket No. 100] are being rejected pursuant to the Plan.




3
 The right to file a proof of Claim on account of such deemed rejection is not intended, nor shall it be
deemed, to extend the time period for filing proofs of Claim for damages with respect to any executory
contract or unexpired lease rejected by the Debtor prior to the Effective Date.
                                                     3
             Case 20-12053-BLS       Doc 101     Filed 10/30/20   Page 4 of 4


       PLEASE TAKE FURTHER NOTICE THAT any party who wishes to continue to

receive notices in this case must provide their email address to the Reorganized Debtor by

emailing the following: Sullivan Hazeltine Allinson LLC, counsel for the Debtor, 919 North

Market, Suite 420, Wilmington, DE 19801, Attn: William A. Hazeltine (whazeltine@sha-llc.com

and Goulston & Storrs PC, counsel to the Reorganized Debtor, 885 Third Avenue, 18th Floor,

New, York, NY 10022, Attn: Trevor R. Hoffmann (thoffmann@goulstonstorrs.com).

Dated: October 30, 2020                   SULLIVAN • HAZELTINE • ALLINSON LLC
       Wilmington, Delaware
                                            William A. Hazeltine

                                          William D. Sullivan (No. 2820)
                                          William A. Hazeltine (No. 3294)
                                          919 North Market Street, Suite 420
                                          Wilmington, DE 19801
                                          Tel: 302.428.8191
                                          Fax: 302.428.8195
                                          Email: bsullivan@sha-llc.com
                                                 whazeltine@sha-llc.com

                                          Counsel for the Debtor and Debtor in Possession




                                             4
